Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments filed 01/27/2021.  Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim as amended now recites in part “learning and evaluating levels of satisfaction and behavior patterns of one or more users having similar user profiles influencing the behavior patterns using one or more deep learning operations, wherein the behavior patterns are learned by the one or more deep learning operations by monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction.”
Regarding the recited language “… and maintenance thereof …”, it is entirely unclear to the Examiner how exactly the aforementioned language limits the claim.  
labor/effort/work involved in the preservation and upkeep of the recited “structures” (i.e., buildings, which Applicants’ disclosure seems to generally contemplate and focus thereon), such that the recited “behavior patterns are learned by … monitoring … [various structure-related preferences and characteristics, as recited] and maintenance thereof”?
In another example, as a second feasible interpretation, does “maintenance” constitute the storing and maintaining of the recited “behavior patterns” once “learned”, e.g. such that these patterns persist to inform future determinations/recommendations per the claimed invention?
Because the language is on its face vague and indefinite, it lends itself to various interpretations and hence various subject matter scope for the claims when considered as a whole.  For this reason, independent claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claims 8 and 15 feature the same or similar language as claim 1 discussed here, and are therefore similarly rejected.  Each of dependent claims 2-7, 9-14, and 16-20 depend from one of the aforementioned independent claims, and therefore feature the same or similar limitations, and are therefore also rejected under the same rationale.

5.	As discussed above, claim 1 recites in part “learning and evaluating levels of satisfaction and behavior patterns of one or more users having similar user profiles influencing the behavior patterns using one or more deep learning operations, wherein the behavior patterns are learned by the one or more deep learning operations by monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction.”
that individually contributed to one or more predetermined thresholds associated with the levels of satisfactions” limits the claim.  
From a careful reading of the claim, it is clear that Applicants intend that the “satisfaction” and “behavior” of some number of users are subject to “learning and evaluating”, for example such that the recited “learning” is accomplished via a “monitoring” step relating to “structures” (i.e., buildings).  The Examiner believes that the underlined language then clarifies that the monitored “structures” such that they are “occupied by … users that individually contributed to one or more predetermined thresholds of satisfaction.”
To that end, do Applicants’ intend that the active learning and evaluating via monitoring is limited to just/only those users that satisfy a particular satisfaction threshold?  In other words, does Applicants’ claim as amended require an active threshold-filtering step to determine users, such that only the filtered-in users are subject to learning and evaluating via monitoring?  On its very face, the claim is not explicit or clear, which is a problem and raises the issue of definiteness.  In the absence of such an active requirement, the Examiner believes a fair reading of the claim would allow the monitoring of many/all users, including users who do and do not meet the satisfaction threshold.
If Applicants intend that there is an active filtering of users for learning and evaluating via monitoring, the Examiner believes Applicants’ should further amend to clarify the claim.  Because the language is on its face as presently recited is respectfully vague and indefinite, it lends itself to various interpretations and hence various subject matter scope for the claims when considered as a whole.  For this reason, independent claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claims 8 and 15 feature the same or similar language as claim 1 discussed here, and are therefore similarly rejected.  Each of dependent claims 2-7, 9-14, and 16-20 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0278264 (“Bukhin”) in view of U.S. Van Treeck”) and further in view of U.S. Patent Application Publication No. 2017/0157663 (“Manico”).
Regarding claim 1, BUKHIN teaches a method, by a processor ([0017]: “one or more processing units”, [0022]: “central processing units”), for intelligent design structure selection ([0009]-[0010] describing applicability of the framework for determination and presentation of “personalized building improvement” and the like, e.g. “changes in building structure, content, characteristics, energy efficiency, or use” per [0028] and examples of different types of recommendations discussed therein (and constitutes “intelligent design structure selection” as recited)) in a computing environment (client-server framework per FIG. 1 and [0017] and [0019]-[0020]), comprising: 
learning and evaluating … behavior patterns of one or more users having similar user profiles influencing the behavior patterns using … machine learning and cognitively suggesting one or more design structure solutions according to … the behavior patterns ([0011] discussing a multi-variate “behavioral model” that includes information from a user base for the system is used to find “correlations … between users to select recommendations (i.e., “suggestions” as recited) that are likely to benefit the user or that the user will follow” (and [0041] providing more examples of variables/information obtained from other users to make this same kind of determination), where the framework tailors recommendations for a particular user based on the choices and feedback from many other users respectfully constitutes a type of machine learning, and the variables that go into implementing the taught behavioral model constitute information akin to “behavior patterns” as recited).

As discussed above, Bukhin teaches learning and evaluation steps, or the like, for the purposes of suggesting/recommending options/features to a particular user.  In implementing its taught framework, Bukhin contemplates that particular user information from other users is collected and learning and evaluating levels of satisfaction of one or more users having similar user profiles” and “cognitively suggesting one or more design structure solutions according to the levels of satisfaction”), one would understand that they appear to be similar if not exact both in how they can be understood to express the user’s opinion of a thing and the use of that opinion in forming/developing a recommendation of the thing for other users.  However, to the extent that Bukhin does not sufficiently teach the consideration of levels of satisfaction as a further basis for its recited “learning and evaluation …” and “cognitively suggesting …” limitations, the Examiner relies on VAN TREECK to teach what Bukhin may otherwise lack, see e.g. Van Treeck’s [0058] discussing “satisfaction rating” as a consideration for comparing and rating products in an expert system that benefits a user’s decision-making needs, and further that this framework as taught may be applied toward “comparing and rating real estate … contract proposals and design proposals” per [0053].
Both Bukhin and Van Treeck relate to decision-making / recommendation frameworks that help users compare and decide between/among options, and specifically as related to real estate / housing for example.  Hence, the aforementioned references can be said to be similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Van Treeck’s express consideration of user satisfaction into Bukhin’s similar/comparable framework with similar/comparable considerations, with a reasonable expectation of success, for purposes of proving recommendations/suggestions that promote the goal of delivering a satisfying result.

[***Addressing the amended limiting features of Applicants’ claim***]
Applicants have amended the claim to require a more specific use of machine learning, e.g. the recited “learning and evaluating levels of satisfaction and behavior patterns of one or more users having similar user profiles influencing the behavior patterns” (e.g., as discussed above per Bukhin) is now clarified by the amendments as “using one or more deep learning operations, wherein the behavior patterns are learned by the one or more deep learning operations by monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction.”  
Regarding the amended limitation mentioned just above, Bukhin clearly teaches part of the amended limitation, e.g. machine learning operations such that “… wherein the behavior patterns are learned [by the one or more machine learning operations] by monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users …” (Bukhin’s robust data collection aspect is multi-sourced and multi-type/variate ([0023], [0025], [0041], FIG. 2 step 205, FIG. 4A steps 405-415) and multi-user ([0041], reading on “monitoring … one or more users”), and particularly where the modeled characteristics/attributes are obtained and applied to develop a “time scale” model to better determine/model conditions for the building “during a time range of interest” (analogous to the recitation of “monitoring, over a predetermined timeframe”), where the information is obtained from a variety of sources and a variety of types of sources per [0041], and the information itself is inclusive of “community preferences” as recited ([0010]: “details of the user’s home, neighborhood, family, environmental and historical factors”; and [0025] “responses to questionnaires”), “financial preferences” as recited ([0010]: “economic situation”), and “characteristics of previous structures and maintenance thereof” as recited ([0011]: “features of a building”, “building profile” and description thereof as to what that entails; and [0023]: historical data for user behavior and building, and also building profile/properties/model including detail specifics/specifications)).
As discussed above, Applicants’ amended limitation clarifies the claim to use deep learning operations (i.e., a specific type of machine learning, as argued by Applicants).  In particular, Applicants’ argue on page 13 (first paragraph, last sentence) of the recent reply dated 01/27/2021 that the claim’s recitation of “using one or more deep learning operations” effectively requires “a specific type of machine-learning functionality, to implement the correlation of variables from one user to another.”  Turning to Bukhin, [0011] (and also [0025] and [0059]) teaches that “the system finds correlations, for example a probabilistic model, between users to select a set of recommendations that are likely to benefit the user or that the user will follow”, e.g. as the framework analyzes the collection multi-user information to determine a recommendation for a particular user.  Based on the Examiner’s familiarity with deep learning-type machine learning, see e.g. the references cited but not relied upon further down in the section titled CONCLUSION, the Examiner believes that Bukhin teaches “deep learning” as generally and broadly understood, and in a manner pursuant to Applicants’ own argued assertion of what constitutes “deep learning”, and as claimed per Applicants’ amended limitation.

Further to Applicants’ amended limitation, the recited “learning and evaluating levels of satisfaction and behavior patterns of one or more users” is subject to a “monitoring” that appears to be limited to users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction.  While Bukhin teaches filtering aspects that appear to limit presentation of recommendations and the like, e.g. on the basis of “confidence levels” and related scoring ([0014]), the Examiner believes this happens after the recommendations are developed and are for the basis of limiting the number of recommendations that are presented to the user.  Hence, Bukhin does not appear to teach this further limiting aspect, which the Examiner interprets as limiting the users / data inputs prior to the use of the same to develop recommendations for example.  Rather, the Examiner relies upon MANICO to teach that which Bukhin and Van Treeck may otherwise lack, see e.g., Manico’s deep learning / machine learning framework per [0041]-[0042] where the recommendation/curative benefit/function is limited in part by [0057]’s use of “pre-determined thresholds” to curtail the collection of user information that serves as the learning/recommending base.
Like Bukhin, Manico relates to a data collection and recommendation framework that is either explicitly or at least implicitly involving machine learning or similar constructs.  Hence, the aforementioned references are similarly directed and are therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to condition the consideration of input data, e.g. using thresholds per Manico, in a framework like Bukhin’s for example, with a reasonable expectation of success, for purposes of selectively filtering data intake that would one might consider to be most pertinent to the end production recommendation.

Regarding claim 3, Bukhin in view of Van Treeck and further in view of Manico teach the method of claim 1, as discussed above.  The aforementioned references teach the further limitation of ranking the one or more design structure solutions according to a determined confidence level (Bukhin’s [0014] discussing assignment of a “confidence level” to each of the recommendations at a certain point, where the confidence level may be used to rank/order the recommendations such that the ones with higher confidence levels are shown “first or with greater emphasis”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Bukhin in view of Van Treeck and further in view of Manico teach the method of claim 1, as discussed above.  The aforementioned references teach the further limitation of assigning each level of the levels of satisfaction a weighted value indicating a degree of satisfaction and determining a design structure solution confidence level accorded to each of the weighted values (Bukhin’s [0014] discussing assignment of a “confidence level” to each of the recommendations at a certain point; and Van Treeck’s [0058] teaching a “customer benefit” feature, including specifically a “satisfaction rating” for the various benefits, that is similar to Bukhin’s confidence level, where the satisfaction ratings are weighted, e.g. as shown in the middle/center table per Van Treeck’s FIG. 3, and it would have been obvious to incorporate a weighted and multi-factor determination to confidence/satisfaction determining, e.g. per Van Treeck, in a framework such as Bukhin’s as a design choice or configurable feature even that permits a developer/user to appropriately weight the different considerations in a manner one would find useful to their decision-making).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Bukhin in view of Van Treeck and further in view of Manico teach the method of claim 1, as discussed above.  The aforementioned references further teach:
defining the user profiles according to an age group, one or more familial associates (Bukhin’s [0010]: “details of the user’s … family … are considered to tailor content to a user’s personal situation”), one or more non-familial associates, an income level (Bukhin’s [0010]: “details of the user’s … economic situation … are considered to tailor content to a user’s personal situation”), location preferences, safety characteristics of a location, environmental factors (Bukhin’s [0010]: “details of the user’s … environmental and historical factors … are considered to tailor content to a user’s personal situation”), user defined parameters (Bukhin’s [0010]: “details of the user’s … motivations and preferences … are considered to tailor content to a user’s personal situation”), or a combination thereof and 
defining the levels of satisfaction according to design structure features and functionality, a preference for new design structure construction or existing design structure renovation, a physical budget constraints (Van Treeck’s FIG. 3 first table with entries for “economy” and “low price”, and related weights therefor), internet of things (IoT) devices enabled in the one or more design structure solutions, the user profiles, or a combination thereof.
The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Specifically, the claim recites a system for … in an Internet of Things (IoT) computing environment, comprising … one or more computers, which is taught per Bukhin’s FIG. 5.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a computer program product … comprising a non-transitory computer-readable storage medium, which is further taught per Bukhin’s [0022] (“computer-readable media … computer-readable storage media”).

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


10.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bukhin in view of Van Treeck and Manico and further in view of U.S. Patent Application Publication No. 2017/0019496 (“Orbach”).
Regarding claim 2, Bukhin in view of Van Treeck and Manico teach the method of claim 1, as discussed above.  The aforementioned references teach initializing a machine learning operation to: … learn the levels of satisfaction and the behavior patterns and cognitively suggest the one or more design structure solutions and collect feedback information of the one or more users relating to the levels of satisfaction, the behavior patterns, and the one or more design structure solutions (Bukhin’s FIG. 5 framework for a broad framework that involves multiple information sources/devices that are intelligently considered into developing a tailored recommendation for a particular user, e.g. as discussed above in relation to claim 1).  While Bukhin clearly contemplates that information is gathered for its purposes based on the cited-to portions, see e.g. [0011], [0025], and [0041], it is not clear whether this constitutes a machine learning operation to: monitor …, for example.  Rather, the Examiner relies upon ORBACH to teach what Bukhin and Van Treeck may otherwise lack, see e.g. Orbach’s learned and neural network-driven framework that similarly involves obtaining/collecting information from users to determine and deliver a benefit/result, and where the obtaining and collecting steps are explicitly discussed in terms of a monitoring-type processes ([0039], [0042], [0049], [0073]-[0074], [0126], [0134]-[0135], and [0219]-[0220]).
Like Bukhin, Orbach teaches a machine-learning or similar framework that collects and processes information from users to determine/deliver a benefit/result for a user, for example.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bukhin’s framework to not just collect information etc. from users but to more actively monitor the users and their related information, e.g. per Orbach, with a reasonable expectation of success, for purposes of making the learning-type framework more active and responsive to the information and therefore constitute a more timely resource.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.


11.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bukhin in view of Van Treeck and Manico and further in view of U.S. Patent Application Publication No. 2018/0107269 (“Benzies”).
Regarding claim 6, Bukhin in view of Van Treeck and Manico teach the method of claim 1, as discussed above.  The aforementioned references teach a framework that incorporates “virtual representations” (Bukhin’s [0013] and [0028]) and “virtual walkthrough” ([0031]) elements, which the Examiner equates with virtual reality or the like.  The further limitation wherein the cognitive suggesting further includes cognitively designing, selecting, or modifying the one or more design structure solutions in an augmented reality computing environment involves a particular type of virtual experience (e.g., “augmented reality” as recited), albeit not one that Bukhin specifically and explicitly teaches (i.e., the reference teaches a more generalized version (e.g., virtual reality) of what is recited (e.g., augmented reality)).  Rather, the Examiner relies upon BENZIES to teach what Bukhin and Van Treeck and Manico may otherwise lack, see e.g., Benzies’s [0180] discussing an augmented reality experience (as an alternative to a VR-type one), and specifically one used to visualize content relating to “a proposed building that has not yet been built, or of proposed modifications to an existing building” for the benefit of a user that “may be an architectural client, architect, surveyor, planner, builder, or any other appropriate user …. [such that it will] allow the user to view the building as if it were already built or modified … [for example, via] an immersive experience in which the user can move around a proposed building.”
Like Bukhin, Benzies contemplates building/construction projects/modifications, and particularly via presentation elements that are similarly immersive.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bukhin’s VR element to encompass a version of the same user experience that is akin to “augmented reality” as recited and as taught by Benzies, with a reasonable expectation of success, for purposes of presenting an experience that is even more immersive and realistic (presumably because the AR-type version of the experience will use actual image data of the real space, as AR implementations necessarily do per the state of the art).

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.


12.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bukhin in view of Van Treeck and Manico and further in view of U.S. Patent Application Publication No. 2014/0095122 (“Appleman”).
Regarding claim 7, Bukhin in view of Van Treeck and Manico teach the method of claim 1, as discussed above.  The aforementioned references teach a framework that incorporates “virtual representations” (Bukhin’s [0013] and [0028]) and “virtual walkthrough” ([0031]) elements, i.e. simulation-type / virtualized experiences/feedback.  Moreover, the references also teach a detailed model, per Bukhin’s [0024], that show in a physics-based approach how the building will be affected by a condition/modification.  That said, neither Bukhin nor Van Treeck nor Manico teach the further limitation of simulating day light effects upon a facility by adjusting or modifying an orientation or position of the facility having the one or more design structure solutions.  Rather, the Examiner relies upon APPLEMAN to teach that which Bukin and Van Treeck and Manico may otherwise lack, see e.g. Appleman’s [0017]-[0018] discussing a framework building modification visualization/feedback, and particularly a virtualized one per [0039] and FIG. 11A, and more particularly one where day light or night light is simulated per [0066].


Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
13.	Applicants’ arguments with respect to the amended claims have been carefully considered, but are respectfully moot in view of the newly-formulated grounds of rejection as necessitated by Applicants’ amendments.

The Examiner understands Bukhin to teach the following: per FIG. 5, a multi-layer data collection and abstraction framework is taught that is essentially used to drive the high-level logic and functionality expressed in FIG. 2 (and discussed at a high level in [0009]-[0015]), such that data is collected/gathered from a number of disparate sources ([0023], [0025], [0041], FIG. 2 step 205, FIG. 4A steps 405-415)) to develop building data and customer data models (FIG. 5 elements 530 and 535 (based on elements 500-520), FIG. 2 steps 210 and 215, and FIG. 4A step 420), which in turn is leveraged by comparison/recommendation engines/logic (FIG. 5 element 540 and other elements contained therein) 

Based on consideration of “deep learning”, e.g. per the references listed below in the section CONCLUSION, the Examiner believes that Bukhin’s framework, e.g. as described just above and as cited-to in the obviousness rejection, falls within the breadth of what constitutes deep learning as is understood in the state of the art.  
In arguing against the applicability of Bukhin to read on “deep learning”, the Examiner believes Applicants have essentially argued for a specific definition of the term.  See, e.g., page 13, first paragraph, last sentence of Applicants’ reply dated 01/27/2021.  The Examiner finds this argument problematic and unpersuasive for at least a few reasons.  It appears that Applicants are asking the Examiner to effectively import a specific meaning and its limitations from the specification or from the arguments section of a reply into the claim, e.g. simply because the claim uses a term of art (i.e., “deep learning”), which would be improper.  Moreover, it is not clear to the Examiner that even this specific meaning of “deep learning” that Applicants’ argue for is accurately representative of what that term of art is understood to mean, e.g. in the state of the art, and hence it is not clear to the Examiner whether it would be proper for him to limit the claims in that way.  For example, see the non-patent literature cited below in the section CONCLUSION, and the Examiner would like to note the considerable breadth of subject matter that is discussed among these references.

Rather, the Examiner respectfully asserts that for the amended limitation “learning and evaluating levels of satisfaction and behavior patterns of one or more users having similar user profiles influencing the behavior patterns using one or more deep learning operations, wherein the behavior patterns are learned by the one or more deep learning operations by monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction”, it is merely sufficient for the Examiner to find and map teachings from the cited prior art references that read on “monitoring, over a predetermined timeframe, community preferences, financial preferences, and characteristics of previous structures and maintenance thereof occupied by the one or more users that individually contributed to one or more predetermined thresholds associated with the levels of satisfaction” since that is what the claim explicitly appears to define/clarify the deep learning to be.  To that end, the Examiner respectfully submits that the cited-to portions of Bukhin per the obviousness rejection of claim 1 sufficiently read on the aforementioned language, and that it is not critical for the reference for example to call/name it “deep learning” per se.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Non-Patent Literature “A Glimpse into Deep Learning for Recommender Systems”
Non-Patent Literature “Deep Learning on AWS”
Non-Patent Literature “Deep Learning Will Radically Change the Ways We Interact with Technology”
Non-Patent Literature “A Recommendation Model Based on Deep Neural Network”
Non-Patent Literature “Explained: Neural Networks”
Non-Patent Literature “Deep Learning | Nature”
Non-Patent Literature “What’s the Difference Between Artificial Intelligence, Machine Learning and Deep Learning?”
Non-Patent Literature “Deep Learning | NVIDIA Developer”
Non-Patent Literature “Introducing Deep Learning and Neural Networks – Deep Learning for Rookies”

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174